      Case: 4:20-cv-01514-SRC Doc. #: 1 Filed: 10/20/20 Page: 1 of 4 PageID #: 1




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI

MARK SCHMIDT,                                 )
                                              )
                       Plaintiff,             )       Case No. 20-1514
                                              )
vs.                                           )
                                              )
MID-CENTURY INSURANCE                         )
COMPANY,                                      )
                                              )
                       Defendant.             )

 DEFENDANT MID-CENTURY INSURANCE COMPANY’S NOTICE OF REMOVAL

         COMES NOW Defendant Mid-Century Insurance Company, through counsel and

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Federal Rule of Civil Procedure 81, and Eastern

District Local Rule 2.03, and hereby removes the state court action described below to the

United States District Court for the Eastern District of Missouri. As grounds for removal,

Defendant states:

         1.    Defendant Mid-Century Insurance Company (“MCI”) is named as a defendant in

a civil action brought against it in the Circuit Court of the City of St. Louis, Missouri, captioned

Mark Schmidt v. Mid-Century Insurance Company, Case No.: 2022-CC01267, filed on June 30,

2020.

         2.    Plaintiff asserts causes of action for breach of contract (Count I) and “vexatious

refusal to pay” (Count II), both claims relating to a Policy of Insurance (No. 99933-59-61) (the

“Policy”) issued by Defendant MCI.




                                                  1
   Case: 4:20-cv-01514-SRC Doc. #: 1 Filed: 10/20/20 Page: 2 of 4 PageID #: 2




       3.      Defendant MCI was served with Plaintiff’s Petition on September 29, 2020,

making its 30-day responsive pleading due to be filed in State Circuit Court on Thursday,

October 29, 2020. (Missouri Rule of Civil Procedure 44.01(a)).

       4.      Defendant MCI did not file a responsive pleading to Plaintiff’s Petition prior to

the filing of this Notice of Removal and, as such, will file a responsive pleading to Plaintiff’s

Petition within seven (7) days of this Notice of Removal filing. (Fed. R. Civ. Pro. 81(c)(2)(C)).

       5.      A copy of the Petition is attached hereto as Exhibit A. A printout of the City of

St. Louis Circuit Court “Docket Sheet” is attached as Exhibit B. All “process, pleadings, orders

and other documents” on file in the Circuit Court are attached in Exhibit A, except that the

Summons filed in the Circuit Court is attached as Exhibit C.

       6.      Plaintiff’s claims for breach of contract and “vexatious refusal” relate to Mid-

Century’s alleged denial of Plaintiff’s claim for coverage under the Policy for damage to

Plaintiff’s property caused by the alleged theft of “copper piping and toilet valves” and alleged

resulting “extreme damage” to the property “from exposure to the elements including but not

limited to water damage.” (See Petition at ¶¶10, 12 attached in Exh. A).

       7.      Pursuant to Federal Rule of Civil Procedure 6(a), this Notice of Removal is timely

filed with this Court within thirty (30) days after service of the Petition on Defendant and

Plaintiff’s action was commenced less than one year ago.

       8.      Plaintiff Mark Schmidt is a resident of St. Louis, Missouri.

       9.      Defendant MCI, the sole party against whom Plaintiff’s claims would be proper

(though expressly denied), is a company organized and existing under the laws of the State of

California and having its principal place of business in California. Therefore, pursuant to 28




                                                2
    Case: 4:20-cv-01514-SRC Doc. #: 1 Filed: 10/20/20 Page: 3 of 4 PageID #: 3




U.S.C. § 1332(c)(1), MCI is a citizen of the State of California for purposes of diversity

jurisdiction.

        10.     Complete diversity of citizenship exists because Plaintiff and MCI are citizens of

different states.

        11.     While Defendant MCI denies Plaintiff’s claims and alleged damages and contests

the propriety of any award in Plaintiff’s favor, Plaintiff prays for coverage under the Policy up to

the alleged coverage limit of $275,100 “for property loss and damage concerning the Property”

and also prays for coverage under the Policy for alleged “lost rental payments due to loss.”

(Petition at ¶8, attached as Exh. A). Plaintiff’s allegations (although expressly denied) establish,

beyond a preponderance of the evidence, the amount in controversy in this action exceeds

$75,000, exclusive of interest and costs.

        12.     Pursuant to 28 U.S.C. § 1332(a)(1), this Court has jurisdiction over this matter

because the amount in controversy exceeds $75,000, exclusive of interest and costs, and because

the lawsuit is between citizens of different states. As such, there is jurisdiction for the removal

of this action from the State Circuit Court to this Court pursuant to 28 U.S.C. §§ 1441 and 1446.

        13.     Defendant MCI is the only named defendant in Plaintiff’s Petition and, as such,

consent to removal by other defendants is not necessary.

        14.     By this Notice of Removal, Defendant MCI does not waive any objections it may

have as to jurisdiction, venue, or any other defenses or objections that it may have to this action.

Defendant MCI intends no admission of facts, law or liability by this Notice, and expressly

reserve all defenses and/or motions.




                                                 3
   Case: 4:20-cv-01514-SRC Doc. #: 1 Filed: 10/20/20 Page: 4 of 4 PageID #: 4




       WHEREFORE, Defendant Mid-Century Insurance Company hereby give notice of the

removal of this action from the City of St. Louis, Missouri Circuit Court to the United States

District Court for the Eastern District of Missouri.



                                              FOLAND, WICKENS, ROPER,
                                              HOFER & CRAWFORD, P.C.


                                              /s/ Scott D. Hofer
                                              Scott D. Hofer               MO # 44587
                                              Christopher R. Mirakian      MO # 61178
                                              1200 Main Street, Suite 2200
                                              Kansas City, MO 64105
                                              (816) 472-7474
                                              (816) 472-6262 (Fax)
                                              shofer@fwpclaw.com
                                              cmirakian@fwpclaw.com
                                              ATTORNEYS FOR MID-CENTURY
                                              INSURANCE COMPANY



                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and accurate copy of the above and foregoing was sent via
electronic mail and First Class U.S. Mail, postage prepaid, this 20th day of October 2020 to the
following:

Kevin T. Lake
LAKE MUNRO, LLC
7777 Bonhomme Ave., Ste. 1501
Clayton, MO 63105
klake@lakemunrolaw.com
ATTORNEY FOR PLAINTIFF


                                                /s/ Scott D. Hofer
                                              ATTORNEY FOR DEFENDANT




                                                 4
